Exhibit 10.3

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAW. SUCH SECURITIES MAY NOT BE SOLD
OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH SALE OR
TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF
THE ACT OR THE ISSUER HAS RECEIVED AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE ISSUER THAT REGISTRATION IS NOT REQUIRED UNDER THE
ACT OR APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES AND THE SECURITIES
ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

eDiets.com, Inc.

Warrant for the Purchase of Shares of

Common Stock

 

1,000,000 Shares   August 31, 2007

FOR VALUE RECEIVED, eDiets.com, Inc., a Delaware corporation (the “Company”),
hereby certifies that Prides Capital Fund I, L.P. or its assigns, is entitled to
purchase from the Company, at any time or from time to time commencing on the
date hereof (the “Initial Exercise Date”) and expiring at 5:00 P.M., New York
City time, on the ten (10) year anniversary of the Original Issue Date (the
“Expiration Date”) ONE MILLION (1,000,000) fully paid and non-assessable shares
of Common Stock, par value $.001 per share, of the Company (the “Warrant
Shares”) for a per share exercise price of $5.00 (the “Per Share Warrant
Price”). The Per Share Warrant Price is subject to adjustment as hereinafter
provided. Capitalized terms used and not otherwise defined in this Warrant shall
have the meanings specified in Section 8, unless the context otherwise requires.

1. Exercise of Warrant.

(a) This Warrant may be exercised, in whole at any time or in part from time to
time, commencing on the Initial Exercise Date and expiring at 5:00 P.M., New
York City time, on the Expiration Date (with the Exercise Notice at the end of
this Warrant duly executed) at the address set forth in Section 10 hereof,
together with payment of the Per Share Warrant Price multiplied by the number of
Warrant Shares to which such exercise relates made by delivery to the Company of
one or more types of Permitted Consideration.

(b) If this Warrant is exercised in part, the Company will deliver to the Holder
within three Trading Days of the date such Holder delivers to the Company this
Warrant and an Exercise Notice, together with the payment of the aggregate Per
Share Warrant Price for such exercise, a new Warrant covering the Warrant Shares
that have not been exercised. By the expiration of the third Trading Day
following the Holder’s delivery of a Warrant, together with an Exercise Notice
and the payment of the aggregate



--------------------------------------------------------------------------------

Per Share Warrant Price for such exercise, the Company will (i) issue a
certificate or certificates in the name of the Holder for the largest number of
whole shares of the Common Stock to which the Holder shall be entitled and, if
this Warrant is exercised in whole, in lieu of any fractional share of the
Common Stock to which the Holder shall be entitled, pay to the Holder cash in an
amount equal to the fair value of such fractional share (determined by reference
to the closing sales price of the Common Stock on the date of the Exercise
Notice), and (ii) deliver the other securities and properties receivable upon
the exercise of this Warrant, or the proportionate part thereof if this Warrant
is exercised in part, pursuant to the provisions of this Warrant.

(c) If, by the third Trading Day after the date that the Holder delivers an
Exercise Notice, together with the payment of the aggregate Per Share Warrant
Price for such exercise, the Company fails to deliver the required number of
Warrant Shares in the manner required pursuant to Section 1(b), then the Holder
will have the right to rescind such exercise.

(d) If, by the third Trading Day after the date that the Holder delivers an
Exercise Notice, together with the payment of the aggregate Per Share Warrant
Price for such exercise, the Company fails to deliver the required number of
Warrant Shares in the manner required pursuant to Section 1(b), and if after
such third Trading Day and prior to the receipt of such Warrant Shares, the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of the Warrant Shares
which the Holder anticipated receiving upon such exercise (a “Buy-In”), then the
Company shall (1) pay in cash to the Holder the amount by which (x) the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue by (B) the closing bid price of the
Common Stock at the time of the obligation giving rise to such purchase
obligation and (2) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In.

(e) If, after the Required Effective Date (as defined in the Registration Rights
Agreement) the Warrant Shares to be issued are not registered and available for
resale by the Holder pursuant to a registration statement in accordance with the
Registration Rights Agreement, then notwithstanding anything contained herein to
the contrary, the Holder may, at its election exercised in its sole discretion,
exercise a portion of this Warrant with respect to an aggregate total of
twenty-five percent (25%) of the total Warrant Shares and, in lieu of making a
cash payment of Permitted Consideration, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula:

 

Net Number = (A x B) – (A x C)

      B

For purposes of the foregoing formula:

A = the total number of Warrant Shares with respect to which this Warrant is
then being exercised.

 

- 2 -



--------------------------------------------------------------------------------

B = the average of the closing sales prices for the five Trading Days
immediately prior to (but not including) the day that the Holder delivers the
Exercise Notice at issue.

C = the Per Share Warrant Price.

2. Company’s Option to Change Expiration Date.

Notwithstanding anything herein to the contrary, in the event that (i) the
closing sales price per share of Common Stock is in excess of 150% of the Per
Share Warrant Price (as may be adjusted pursuant to Section 3) for thirty
(30) consecutive Trading Days, (ii) the Warrant Shares are either registered for
resale pursuant to an effective registration statement naming the Holder as a
selling stockholder thereunder (and the prospectus thereunder is available for
use by the Holder as to all then available Warrant Shares) or freely
transferable without volume restrictions pursuant to Rule 144(k) promulgated
under the Securities Act, as determined by counsel to the Company pursuant to a
written opinion letter addressed and in form and substance reasonably acceptable
to the Holder and the transfer agent for the Common Stock, during the entire
sixty (60) Trading Day period referenced in (i) above through the expiration of
the Call Date as set forth in the Company’s notice pursuant to this Section (the
“Call Condition Period”), and (iii) the Company shall have complied in all
material respects with its obligations under this Warrant and the Common Stock
shall at all times be listed on the AMEX, New York Stock Exchange, the Nasdaq
National Market, the Nasdaq Capital Market or the OTC Bulletin Board, then,
subject to the conditions set forth in this Section, the Company may, in its
sole discretion, elect to change the Expiration Date for the respective Warrant
to 5:00 P.M., New York City time on the date that is thirty (30) days after
written notice thereof (a “Call Notice”) is received by the Holder (the “Call
Date”) at the address last shown on the records of the Company for the Holder or
given by the Holder to the Company for the purpose of notice; provided, that the
conditions to giving such notice must be in effect at all times during the Call
Condition Period or any such notice shall be null and void. Notwithstanding
anything herein to the contrary, if the Company changes the Expiration Date
pursuant to this Section 2, the Holder may, at its election exercised in its
sole discretion, exercise a portion of this Warrant with respect to an aggregate
total (including any exercises made under Section 1(e)) of twenty-five percent
(25%) of the total Warrant Shares and, in lieu of making a cash payment of
Permitted Consideration, elect instead to receive upon such exercise the “Net
Number” of shares of Common Stock determined according to the formula set forth
in Section 1(e).

3. Certain Adjustments. The Per Share Warrant Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 3.

(a) If the Company, at any time while this Warrant is outstanding, (i) pays a
stock dividend on its Common Stock or otherwise makes a distribution on any
class of capital stock that is payable in shares of Common Stock,
(ii) subdivides outstanding shares of Common Stock into a larger number of
shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Per Share Warrant Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph

 

- 3 -



--------------------------------------------------------------------------------

shall become effective immediately after the record date for the determination
of shareholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

(b) If, at any time while this Warrant is outstanding, (1) the Company effects
any merger or consolidation of the Company with or into another person, (2) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (3) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (4) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (in any such case, a “Fundamental Transaction”), then thereafter this
Warrant shall represent the right to receive, upon exercise of this Warrant, the
same amount and kind of securities, cash or property as it would have been
entitled to receive upon the occurrence of such Fundamental Transaction if it
had been, immediately prior to such Fundamental Transaction, the holder of the
number of Warrant Shares then issuable upon exercise in full of this Warrant
(the “Alternate Consideration”). For purposes of any such exercise, the
determination of the Per Share Warrant Price shall be appropriately adjusted to
apply to such Alternate Consideration based on the amount of Alternate
Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Per Share Warrant
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
exercise of this Warrant following such Fundamental Transaction. At the Holder’s
option and request, any successor to the Company or surviving entity (and, if an
entity different from the successor or surviving entity, the entity whose
capital stock or assets the Holders of Common Stock are entitled to receive as a
result of such Fundamental Transaction) in such Fundamental Transaction shall,
either (1) issue to the Holder a new warrant substantially in the form of this
Warrant and consistent with the foregoing provisions and evidencing the Holder’s
right to purchase the Alternate Consideration for the aggregate Per Share
Warrant Price upon exercise thereof, or (2) purchase the Warrant from the Holder
for a purchase price, payable in cash within five trading days after such
request (or, if later, on the effective date of the Fundamental Transaction),
equal to the Black Scholes value of the remaining unexercised portion of this
Warrant on the date of such request. The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity (and, if an entity different from the
successor or surviving entity, the entity whose capital stock or assets the
Holders of Common Stock are entitled to receive as a result of such Fundamental
Transaction) to comply with the provisions of this paragraph (b) and insuring
that the Warrant (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.

(c) All calculations under this Section 3 shall be made to the nearest cent or
the nearest 1/100th of a share, as applicable. The number of shares of Common
Stock outstanding at any given time shall not include shares owned or held by or
for the account of the Company.

 

- 4 -



--------------------------------------------------------------------------------

(d) Upon the occurrence of each adjustment pursuant to this Section 3, the
Company at its expense will promptly compute such adjustment in accordance with
the terms of this Warrant and prepare a certificate setting forth such
adjustment, including a statement of the adjusted Per Share Warrant Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. The Company will promptly deliver a copy of each such
certificate to the Holder and to the Company’s transfer agent.

4. Fully Paid Stock; Taxes.

The Company agrees that the shares of Common Stock represented by each and every
certificate for Warrant Shares delivered on the exercise of this Warrant shall
at the time of such delivery, be duly authorized, validly issued and
outstanding, fully paid and nonassessable, and not subject to preemptive rights
or rights of first refusal, and the Company will take all such actions as may be
necessary to assure that the par value or stated value, if any, per share of the
Common Stock is at all times equal to or less than the then Per Share Warrant
Price. The Company further covenants and agrees that it will pay, when due and
payable, any and all Federal and state stamp, original issue or similar taxes
which may be payable in respect of the issue of any Warrant Share or any
certificate thereof to the extent required because of the issuance by the
Company of such security.

5. Registration Under Securities Act .

(a) The Holder shall, with respect to the Warrant Shares, have the registration
rights set forth in the Registration Rights Agreement. By acceptance of this
Warrant, the Holder agrees to comply with the provisions of the Registration
Rights Agreement.

(b) Until the later of (i) such time as the Holder shall be eligible to resell
all of its Warrant Shares without volume restrictions pursuant to Rule 144(k)
promulgated under the Securities Act (assuming Holder is not an “affiliate” of
the Company, as defined in Rule 144), as evidenced by a legal opinion to such
effect delivered by the Company’s counsel and acceptable to each of the
Company’s transfer agent and the Holder, or (ii) the date on which all Warrant
Shares have been sold under a Registration Statement or pursuant to Rule 144
(“Rule 144”) as promulgated under the Securities Act, the Company shall use its
reasonable best efforts to file with the Securities and Exchange Commission all
current reports and the information as may be necessary to enable the Holder to
effect sales of the Warrant Shares in reliance upon Rule 144 promulgated under
the Securities Act.

6. Investment Intent; Restrictions on Transferability.

(a) The Holder represents, by accepting this Warrant that it understands that
this Warrant and any securities obtainable upon exercise of this Warrant have
not been registered for sale under Federal or state securities laws and are
being offered and sold to the Holder pursuant to one or more exemptions from the
registration requirements of such securities laws. Certificates representing
Warrant Shares may bear the restrictive legend set forth on the first page
hereof. The Holder understands that the Holder must bear the economic risk of
such Holder’s investment in this Warrant and any Warrant Shares or other
securities obtainable upon exercise of this Warrant for an indefinite period of
time, as this Warrant and such Warrant shares or other securities have not been
registered under Federal or state securities laws and therefore cannot be sold
unless subsequently registered under such laws, or an exemption from such
registration is available.

 

- 5 -



--------------------------------------------------------------------------------

(b) The Holder, by such Holder’s acceptance of this Warrant, represents to the
Company that such Holder is acquiring this Warrant and will acquire any Warrant
Shares or other securities obtainable upon exercise of this Warrant for such
Holder’s own account for investment and not with a view to, or for sale in
connection with, any distribution thereof in violation of the Securities Act.
The Holder agrees that this Warrant and any such Warrant Shares or other
securities will not be sold or otherwise transferred unless (i) a registration
statement with respect to such transfer is effective under the Securities Act or
(ii) such sale or transfer is made pursuant to one or more exemptions from the
Securities Act.

7. Loss, Theft, Destruction or Mutilation of Warrant.

Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant, and of indemnity reasonably
satisfactory to the Company, if lost, stolen or destroyed, and upon surrender
and cancellation of this Warrant, if mutilated, the Company shall execute and
deliver to the Holder, a new Warrant of like date, tenor and denomination.

8. Warrant Holder Not Stockholder.

This Warrant does not confer upon the Holder any right to vote or to consent to
or receive notice as a stockholder of the Company, as such, in respect of any
matters whatsoever, or any other rights or liabilities as a stockholder, prior
to the exercise hereof; this Warrant does, however, require certain notices to
Holders as set forth herein.

9. Definitions.

In addition to the terms defined elsewhere in this Warrant, the following terms
have the following meanings:

“Assignment” shall mean a notice of assignment substantially in the form of
Exhibit A attached hereto.

“Business Day” shall mean any day except Saturday, Sunday and any day that is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

“Common Stock” shall mean the Common Stock, par value $.001 per share, of the
Company, for which the Warrant is exercisable and any securities into which such
common stock may hereafter be classified.

“Exercise Notice” shall mean a notice substantially in the form of Exhibit C
attached hereto.

“Holder” shall mean the holder of this Warrant and “Holders” shall mean the
holder of this Warrant and the holders of all other Warrants.

 

- 6 -



--------------------------------------------------------------------------------

“Partial Assignment” shall mean a notice of partial assignment substantially in
the form of Exhibit B attached hereto.

“Permitted Consideration” shall mean (a) cash or other funds immediately
available to the Company.

“Registration Rights Agreement” shall mean that certain Registration Rights
Agreement, dated as of August 31, 2007, by and between the Company and the
parties thereto.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market, a day on which the Common Stock is traded in the
over the counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on the OTC Bulletin Board, a day on which the Common
Stock is quoted in the over the counter market as reported by the National
Quotation Bureau Incorporated (or any similar organization or agency succeeding
to its functions of reporting prices); provided, that in the event that the
Common Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof,
then Trading Day shall mean a Business Day.

“Trading Market” shall mean whichever of the New York Stock Exchange, the AMEX,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

“Warrants” shall mean this Warrant, all similar Warrants issued on the date
hereof and all warrants hereafter issued in exchange or substitution for this
Warrant or such similar Warrants.

10. Communication.

All notices and communications hereunder shall be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, via a national recognized overnight mail delivery service, or by
facsimile (provided the sender receives a machine-generated confirmation of
successful transmission), if to the Company, to:

 

eDiets.com, Inc. 3801 W. Hillsboro Blvd. Deerfield Beach, Florida 33442 Attn:   
General Counsel Fax:    (954) 360-9022

 

- 7 -



--------------------------------------------------------------------------------

With a copy to (except in the case of Exercise Notices, Assignments and Partial
Assignments):

 

Edwards Angell Palmer & Dodge LLP 350 E. Las Olas Boulevard Suite 1150 Fort
Lauderdale, Florida 33301-4215 Attn:    Leslie J. Croland, P.A. Fax:    (904)
727-2601

If to the Holder of this Warrant, to such Holder at the address listed on the
records of the Company.

11. Reservation of Warrant Shares; Listing.

The Company shall at all times prior to the Expiration Date (a) have authorized
and in reserve, and shall keep available, solely for issuance and delivery upon
the exercise of this Warrant, the shares of the Common Stock and other
securities and properties as from time to time shall be receivable upon the
exercise of this Warrant, free and clear of all restrictions on sale or
transfer, other than under Federal or state securities laws, and free and clear
of all preemptive rights and rights of first refusal; and (b) use its reasonable
best efforts to keep the Warrant Shares authorized for listing on any national
securities exchange, the Nasdaq National Market, the Nasdaq Capital Market or
the OTC Bulletin Board.

12. Headings; Severability.

The headings of this Warrant have been inserted as a matter of convenience and
shall not affect the construction hereof. In case any one or more of the
provisions of this Warrant shall be invalid or unenforceable in any respect, the
validity and enforceability of the remaining terms and provisions of this
Warrant shall not in any way be affected or impaired thereby and the parties
will attempt in good faith to agree upon a valid and enforceable provision which
shall be a commercially reasonable substitute therefor, and upon so agreeing,
shall incorporate such substitute provision in this Warrant.

13. Applicable Law.

This Warrant shall be governed by and construed in accordance with the law of
the State of Delaware without giving effect to the principles of conflicts of
law thereof.

14. Specific Performance. The Company agrees that the remedies at law of the
Holder of this Warrant in the event of any default or threatened default by the
Company in the performance of or compliance with any of the terms of this
Warrant are not and will not be adequate and that, to the fullest extent
permitted by law, such terms maybe specifically enforced by a decree for the
specific performance of any obligation contained herein or by an injunction
against a violation of any of the terms hereof or otherwise.

 

- 8 -



--------------------------------------------------------------------------------

15. Amendment, Waiver, etc.

Except as expressly provided herein, neither this Warrant nor any term hereof
may be amended, waived, discharged or terminated other than by a written
instrument signed by the party against whom enforcement of any such amendment,
waiver, discharge or termination is sought.

[Signature Page Follows]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly signed by its
undersigned duly authorized officer as of the Original Issue Date first above
referenced.

 

eDiets.com, Inc.

By:

 

 

Name:

 

Title:

 

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT

FOR VALUE RECEIVED                                                   hereby
sells, assigns and transfers unto                         
                         the foregoing Warrant and all rights evidenced thereby,
and does irrevocably constitute and appoint                         
                        , attorney, to transfer said Warrant on the books of
eDiets.com, Inc.

 

Dated:                             

    Signature:  

 

     

Address:

 

 

 

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT B

PARTIAL ASSIGNMENT

FOR VALUE RECEIVED                                                   hereby
assigns and transfers unto                                                   the
right to purchase          shares of the Common Stock, par value $.001 per
share, of eDiets.com, Inc. covered by the foregoing Warrant, and a proportionate
part of said Warrant and the rights evidenced thereby, and does irrevocably
constitute and appoint                                                  ,
attorney, to transfer that part of said Warrant on the books of eDiets.com, Inc.

 

Dated:                             

    Signature:  

 

      Address:  

 

 

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT C

EXERCISE NOTICE

The undersigned hereby elects to purchase          shares of Common Stock of
eDiets.com, Inc. pursuant to the attached Warrant, and, if such Holder is not
utilizing the cashless (or net) exercise provisions set forth in the Warrant,
encloses herewith $             in cash, certified or official bank check or
checks or other immediately available funds, which sum represents the aggregate
Per Share Warrant Price for the number of shares of Common Stock to which this
Exercise Notice relates, together with any applicable taxes payable by the
undersigned pursuant to the Warrant.

By its delivery of this Exercise Notice, the undersigned represents and warrants
to the Company that it is an “accredited investor” as defined in Rule 501(a)
under the Securities Act of 1933.

The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:                         
                        .

 

Date:                             

   

 

      Signature       Name:  

 

      Address:  

 

       

 

      Social Security or Tax I.D. Number:        

 

 

 

- 13 -